A motion to dismiss this action was filed May 3, 1932, and to this a response was filed May 24, 1932.
It is admitted by all parties that prior to final judgment and after the case on appeal from the justice court was filed in the superior court of Seminole county, Okla., Virgil D. Lawmaster attempted to appeal to this court by petition in error and case-made from an order sustaining the garnishment proceedings.
In the case of Snyder v. Elliott, 26 Okla. 856, 110 P. 784, the court says:
"An order of the district court overruling a motion to discharge an attachment is not reviewable in the Supreme Court until a final judgment has been rendered in the case."
And in the case of Berry-Beall Dry Goods Co. v. Adams,87 Okla. 291, 211 P. 79, the court says:
"A garnishment proceeding under the statutes of Oklahoma is so effectually an attachment that it is included within the term attachment."
The appeal herein having been taken prior to a final hearing upon the merits of the case, we must hold that the appeal is premature, and that the cause should be dismissed, and it is so ordered.